MEMORANDUM **
Ricardo Martinez-Lopez appeals from his guilty plea conviction and sentence for unlawful reentry of a deported alien, in violation of 8 U.S.C. § 1326. Martinez-Lopez contends that in light of Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000), the district court erred by sentencing him under the enhanced statutory maximum sentence contained in 8 U.S.C. § 1326 because he never admitted at the change of plea hearing that he had sustained a prior aggravated felony conviction. As Martinez-Lopez concedes, these arguments are foreclosed *427by United States v. Pacheco-Zepeda, 234 F.3d 411 (9th Cir.), cert. denied, 532 U.S. 966, 121 S.Ct. 1503, 149 L.Ed.2d 388 (2001). Accordingly, the sentence is affirmed.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.